                                           Case 3:19-cv-00061-SK Document 26 Filed 11/05/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                 Case No. 19-cv-00061-SK
                                   8                   Plaintiff,
                                                                                        ORDER (1) DISCHARGING ORDER
                                   9             v.                                     TO SHOW CAUSE AND (2)
                                                                                        RESETTING BRIEFING SCHEDULE
                                  10     SAN CARLOS INN,
                                  11                   Defendant.                       Regarding Docket No. 22
                                  12          Upon review of Plaintiff’s response filed on November 4, 2019, the Court HEREBY
Northern District of California
 United States District Court




                                  13   DISCHARGES the Order to Show Cause. The Court will consider Plaintiff’s late-filed opposition
                                  14   brief. The Court FURTHER ORDERS that Defendant shall file its reply, if any, by no later than
                                  15   November 12, 2019.
                                  16          IT IS SO ORDERED.
                                  17   Dated: November 5, 2019
                                  18                                                 ______________________________________
                                                                                     SALLIE KIM
                                  19                                                 United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
